 

 

USDC-SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK. ELECTRONICALLY FILED
DOC#:
DATE FILED: (2. 20 20
YEVGENIYA SHAYKEVICH,
Plaintiff,
y No. 19-CV-7614 (RA)

EXPERIAN INFORMATION SOLUTIONS, ORDER

INC. AND AMERICAN EXPRESS CO.,

Defendants.

 

 

RONNIE ABRAMS, United States District Judge:

It has been reported to the Court that Plaintiff Yevgeniya Shaykevich and Defendant
Experian Information Solutions, Inc. have settled. Accordingly, it is hereby:

ORDERED that the above-captioned action as to Defendant Experian Information
Solutions, Inc. is discontinued without costs to any party and without prejudice to restoring the
action to this Court’s docket if the application to restore the action is made within thirty (30) days.
Any application to reopen this action must be filed within thirty (30) days of this order, and any
application filed thereafter may be denied solely on that basis. If the parties seek to have the Court
retain jurisdiction to enforce a settlement agreement, the terms of the agreement must be placed
on the public record and “so ordered” by the Court within the same thirty-day period. See
Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015).

’ $0 ORDERED. |

Dated: December 20, 2019
New York, New York

 

 

Ronnie Abrams
United States District Judge

 
